Citation Nr: 0722127	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  97-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
otitis media. 

2.  Entitlement to service connection for Diabetes Mellitus 
Type II (DM II), including as secondary to exposure to the 
Agent Orange. 

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability. 

4.  Entitlement to a rating in excess of 60 percent for 
chronic lumbar strain syndrome with bilateral spondylolysis 
at L5, and lumbosacral disc abnormalities with erectile 
dysfunction, sensory symptoms of bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action of 
June 1996, the RO confirmed and continued a 0 percent rating 
for bilateral hearing loss; the RO also confirmed and 
continued a 10 percent disability rating for chronic 
lumbosacral strain superimposed on bilateral spondylolysis, 
L5.  The veteran perfected a timely appeal to that decision.  
By a rating action in February 1999, the RO increased the 
evaluation for chronic lumbar strain syndrome with bilateral 
spondylolysis at L5 and lumbosacral disc abnormalities, from 
10 percent to 40 percent.  Subsequently, in a January 2001 
rating action, the RO increased the evaluation for chronic 
lumbosacral strain superimposed on bilateral spondylolysis at 
L5, and lumbosacral disc abnormalities, from 40 percent to 60 
percent; that rating action confirmed and continued the 0 
percent rating for bilateral hearing loss.  

By a rating action in December 2002, the RO denied the claim 
for service connection for diabetes mellitus, Type II, as a 
result of exposure to herbicides.  The veteran perfected a 
timely appeal to that decision.  Subsequently, in a rating 
action of August 2003, the RO confirmed and continued the 
evaluations assigned for the service-connected lumbosacral 
strain and bilateral hearing loss.  In a February 2004 rating 
action, the RO determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for otitis media.  The 
veteran perfected a timely appeal to that decision.  

The Board notes that in his substantive appeal (VA Form 9) 
received in November 2004, the veteran requested a Board 
hearing at the RO.  However, in a statement in support of 
claim (VA Form 21-4138), dated in July 2005, the veteran 
requested to cancel the hearing request.  


FINDINGS OF FACT

1.  In an unappealed decision of August 2003, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for otitis media.  

2.  The additional evidence submitted since the unappealed 
rating decision in August 2003 is cumulative.  

3.  The veteran did not serve in Vietnam and there is no 
evidence showing he ever had duty or visitation in Vietnam.  

4.  The probative evidence does not establish that the 
veteran was otherwise exposed to dioxins/herbicides during 
service.  

5.  Diabetes mellitus was not manifested during service or 
within one year of separation and is unrelated to service.  

6.  In August 2004, audiometric testing revealed an average 
48-decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 71-
decibel loss, with a speech recognition score of 84 percent, 
in the left ear (level III).   

7.  In March 2006, audiometric testing revealed an average 
49-decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 71-
decibel loss, with a speech recognition score of 84 percent, 
in the left ear (level III).  

8.  In December 2006, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to an 
increased evaluation for chronic lumbar strain syndrome with 
bilateral spondylolysis at L5, and lumbosacral disc 
abnormalities with erectile dysfunction, sensory symptoms of 
bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 2003 rating 
decision, wherein the RO denied the veteran's attempt to 
reopen his claim for service connection for otitis media, is 
not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2006).  

2.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a), 3.303, 3.307, 3.309 (2006).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2006).  

4.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for an increased 
evaluation for chronic lumbar strain syndrome with bilateral 
spondylolysis at L5, and lumbosacral disc abnormalities with 
erectile dysfunction, sensory symptoms of bilateral lower 
extremities; therefore, the Board does not have jurisdiction 
to consider the merits of that claim.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA requires that the VA notify the appellant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Furthermore, the Court held that the VCAA 
requires, when notifying the appellant of what is "material" 
evidence in the context of a claim to reopen, that the notice 
letter describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
otitis media.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  In a VCAA 
letter of December 2003, the veteran was informed of what 
evidence was to be provided by him, what evidence the VA 
would attempt to obtain on his behalf, what evidence was to 
be provided by him, the evidence necessary to substantiate 
the claim for service connection for otitis media, what is 
considered new evidence, and that for evidence to be 
considered "material" it must relate to an unestablished fact 
necessary to substantiate the claim.  In addition, the 
veteran was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case, letters dated in 
June 2001, June 2002, December 2003, and March 2004 
specifically described the evidence needed to establish 
entitlement and requested that the veteran send the RO what 
it needs in conjunction with providing a description of 
evidence that would be relevant to the veteran's claims.  
Therefore, the Board finds that the letters complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records have been 
obtained, substantive VA and private treatment reports have 
been obtained, and the veteran was afforded VA examinations 
in October 2000, December 2002, June 2003, August 2004, and 
March 2006.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A (a) 
(2); 38 C.F.R. § 3.159(d).  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006).  

The Board also notes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  In this 
case, the Board notes that the veteran's request to reopen 
the previously denied claim of service connection for otitis 
media was received after August 29, 2001; therefore, the 
Board must apply the revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The veteran entered active duty in November 1966.  The report 
of transfer and discharge (DD Form 214) indicates that the 
veteran's military occupational specialty was as an Aircraft 
Electric Repairman.  The enlistment examination, dated in 
September 1966, is negative for any complaints or findings of 
otitis media or diabetes.  The veteran was seen at a 
dispensary in December 1968 with rhinorrhea, cough, headache 
and elevated temperature; he was diagnosed with acute viral 
syndrome.  When seen in October 1969, the veteran was 
diagnosed as left otitis.  On the occasion of his separation 
examination in October 1970, it was noted that the veteran 
had wax build up in his ears, occasionally, with no 
complications and no sequeala.  Evaluation of the endocrine 
system was normal.  

The veteran underwent otological and Audiological testing in 
August 1973, with provisional diagnoses of high frequency 
hearing loss, right ear; and otitis.  Following an 
evaluation, the impression was hearing loss by history, and 
normal examination.  

By a rating action in 1973, the RO granted service connection 
for high frequency hearing loss, bilateral; a 0 percent 
rating was assigned, effective May 17, 1973.  That rating 
action also denied service connection for otitis media; it 
was determined that the disability was not shown by the 
evidence of records.  The veteran did not appeal that 
decision within one year of the notification; thus, it became 
final.  

The veteran's claim for an increased rating for hearing loss 
(VA Form 21-4138) was received in June 1995.  On the 
audiological evaluation in May 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
45
50
LEFT

35
55
70
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

Submitted in support of the veteran's claims were VA progress 
notes, dated from July 1993 through November 1997.  The 
veteran was seen at a VA clinic on May 23, 1995 complaining 
of having discomfort and tenderness in the left ear; he also 
reported increased nasal drainage.  The pertinent diagnoses 
were rhinitis and otitis.  A VA progress note, dated August 
1997, indicates that the veteran was referred for evaluation 
and to rule out diabetes a factor in Meniere's disease.  It 
was noted that he had a history of diabetes since 1977.  The 
assessment was R/O diabetes.  The veteran was seen for an 
audiological evaluation in April 1997; there was no 
significant change in the right ear, but the left ear showed 
a significant decrease in A/C threshold, and 30 percent 
decrease in word understanding.  When the veteran was seen in 
February 1998 for another audiological evaluation, it was 
noted that there was no significant change from the last 
examination.  

Medical evidence dated from July 1998 through August 2000 
show that the veteran received clinical attention and 
treatment for diabetes mellitus.  

On the audiological evaluation in October 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
45
50
55
LEFT

65
65
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The pertinent diagnoses were high frequency sensorineural 
hearing loss on the right side, with normal speech reception 
threshold, and discrimination scores and a severe hearing 
loss on the left side.  The examiner indicated that an 
otologic examination was unremarkable.  The examiner also 
indicated that there was no progression from the veteran's 
service-connected hearing loss.  

The veteran's claim for service connection for diabetes 
mellitus was received in March 2001.  Submitted in support of 
the claim was an article titled "The Health Effects of 
Mustard Gas and Lewisite."  Also submitted was another 
document regarding Hazardous Substance Data Bank files for 
Lewisite and Petroleum Ether.  

The veteran's request to reopen his claim for service 
connection for otitis media was received in August 2001.  The 
veteran indicated that he was initially diagnosed with a 
middle ear infection (otitis media) in 1969; after service, 
he continued to experience the same ear complications.  The 
veteran maintained that the infection was never treated 
properly and, in November 2000, his middle ear infection 
resurfaced and he was again diagnosed with otitis media.  The 
veteran argued that his middle ear infection is chronic and 
has persisted since service.  

A treatment report from Dr. H. Pena, dated in November 2000, 
reflects a diagnosis of acute bilateral otitis media.  

Received in September 2001 were VA progress notes, dated from 
July 1993 through July 2001, reflecting evaluation and 
treatment for otitis media and diabetes mellitus.  VA 
progress notes, dated December 1, 2000 and January 25, 2001, 
reflect diagnoses of otitis media and hearing loss.  

Received in December 2001 were additional VA progress notes, 
dated from September 1992 through October 2001.  During a 
clinical visit in 1992, it was noted that the veteran had 
been borderline diabetic since age 30 (approximately 1977); 
he was currently experiencing blurred vision.  No pertinent 
diagnosis was noted.  These records reflect diagnoses of 
otitis media, hearing loss, and diabetes mellitus.  

Received in April 2002 were private treatment reports, dated 
from June 2000 to April 2002, which show that the veteran 
received clinical evaluation for bilateral hearing loss and 
diabetes mellitus.  Among these records is a medical 
statement from Dr. Stephen A. Landers, dated in September 
2000, indicating that he evaluated the veteran for Meniere's 
disease.  He noted that the veteran continued to have chronic 
left sided hearing loss.  Dr. Landers stated that there was 
no evidence of acute otologic infection.  He noted that an 
audiogram revealed a severe sensorineural hearing loss 
involving the left ear and a high frequency loss in the 
right.  

Also received in April 2002 was AF Form 626 indicating that 
the veteran was temporarily assigned to the U-Tapao Air Base, 
Thailand, effective in September 1969.  He was also 
temporarily assigned to the Kadena Air Base, Okinawa.  

Received in June 2002 were medical records from Dr. Karen 
Grant and Dr. Barrett, dated from July 1999 to June 2001, 
which show that the veteran received clinical evaluation and 
treatment for bilateral hearing loss.  Also received was a 
treatment report from Dr. Todd E. Samuelson, dated in 
September 1995, reflecting the results of an audiological 
evaluation, which show bilateral hearing loss.  

On the authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
55
60
60
LEFT

70
70
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  

Submitted in June 2003 was an article pertaining to the 
causes and effect of otitis media and upper respiratory 
infections.  

Received in June 2003 were VA progress notes, dated from 
November 2000 to July 2001, reflecting diagnoses of bilateral 
hearing loss, otitis media and diabetes mellitus.   Also 
received were treatment reports from Dr. H. Pena, dated from 
August 2000 through November 2000.  A treatment note, dated 
in November 2000, reflects a diagnosis of acute bilateral 
otitis media.  Also received were duplicate VA treatment 
reports, dated from May 1995 through July 2001, reflecting 
diagnoses of otitis media and diabetes mellitus.  

Also received in June 2003 was a Medical Restrictions 
Assessment form, dated January 16, 2001, indicating that the 
veteran was seen for progressively worsening hearing loss; it 
was noted that the veteran's hearing loss had been severe for 
the past 3 years.  He was wearing hearing aids in both ears, 
with no structural abnormality.  The assessment was bilateral 
hearing loss.  It was noted that the veteran was given the 
paperwork to get the appropriate changes in the work place 
done.  Also received was a treatment report from Dr. Renault, 
dated in June 2001, reflecting diagnostic impressions of 
severe left sensorineural hearing loss and moderate high 
frequency sensorineural hearing loss on the right.  

On the occasion of a VA examination in June 2003, it was 
noted that the veteran had some mild diabetes; it was 
diagnosed in 1977 and is borderline.  The impression was 
diabetes mellitus, type II, recently diagnosed, very mild.  

On the audiological evaluation in August 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
55
55
60
LEFT

65
70
80
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.  

A VA progress note, dated in September 2004, reflects a 
diagnosis of diabetes mellitus, type II, on adequate diet.  

Received in November 2004 was an article titled "potential 
infectious disease complications of upper respiratory tract 
infections."  

Of record is a medical statement from Dr. J. Roy Lowry, dated 
in October 2005, indicating that the veteran had a history of 
sensorineural hearing loss and had been wearing aids in both 
ears.  The veteran reported problems with current headaches 
and some degree of imbalance.  He denied any previous ear 
surgery.  Physical findings revealed external auditory canals 
were clear.  The tympanic membranes were intact and mobile.  
The turbinates were not congested.  The rhinorrhea was clear 
and minimal.  Dr. Lowry noted that audiometric studies 
revealed bilateral pure-tone audiograms revealed 
sensorineural hearing loss, profound in the left ear and 
moderate to severe in the right ear.  Discrimination scores, 
however, were 90 percent in the left ear with adequate volume 
control and 60 percent in the right ear.  The pertinent 
diagnosis was significant sensorineural hearing loss, 
suggesting progression with symptoms of balance disorder or 
vertigo.  

The veteran was afforded an eyes, nose and throat (ENT) 
examination in March 2006.  At that time, the veteran 
indicated that his hearing in the left ear has asymmetrically 
deteriorated since about 1993.  The examiner indicated that 
an otologic examination was unremarkable.  An audiogram 
revealed a right sided high frequency sensorineural hearing 
loss and a left moderate to profound sensorineural hearing 
loss.  The pertinent diagnoses were left moderate to profound 
sensorineural hearing loss and right high frequency 
sensorineural hearing loss.  

On the authorized Audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
55
55
55
LEFT

70
70
75
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.  The 
pertinent diagnoses were mild to moderately severe 
sensorineural hearing loss, and moderate to profound 
sensorineural hearing loss.  

Of record is a lay statement from a co-worker of the veteran, 
dated in April 2006, indicating that the veteran had had a 
lot of difficulty in maintaining a normal conversation 
because of his hearing loss.  


IV.  Legal analysis-New and material evidence.

The RO denied the veteran's attempt to reopen his claim of 
entitlement to service connection for otitis media in August 
2003.  In making its decision, the RO noted that a claim for 
service connection for otitis media had been denied in August 
1973; at that time, the denial was based on a finding that 
otitis media was not shown by the evidence of record.  The RO 
indicated that while the service medical records showed one 
episode of otitis in October 1969, the records did not show 
treatment for chronic otitis media in service.  At the time 
of the August 2003 determination, there was evidence of a 
post service diagnosis of otitis, but no competent evidence 
of a nexus to service.  

The evidence associated with the claims file subsequent to 
the August 2003 decision includes VA treatment reports, 
private treatment reports, and the veteran's own assertions.  
Significantly, those records indicate that the veteran has 
been receiving clinical attention for otitis media.  However, 
there has previously been a diagnosis of otitis.  As such, 
the evidence is cumulative.  Moreover, the medical records do 
not link otitis media with the veteran's period of active 
duty, and thus they do not raise a reasonable possibility of 
substantiating the claim for service connection.  38 C.F.R. 
§ 3.156.  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from otitis media 
as a result service in the military are insufficient to 
reopen his claim under 38 U.S.C.A. § 5108 (West 2002).  
Essentially the same contentions were made at the time of the 
prior decision, so merely reiterating them now is not new 
evidence.  See, e.g., Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The Board notes that the veteran lacks the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of any otitis media.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions or diagnoses and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Significantly, the evidence missing at the time of the RO's 
August 2003 decision continues to be absent.  Specifically, 
there remains no competent evidence of a nexus to service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for otitis media.  See 38 
U.S.C.A. § 5108.  Accordingly, the benefit sought on appeal 
is denied.  


V.  Legal Analysis-Service connection.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a) (6) are met. 
38 C.F.R. § 3.309(e) (emphasis added).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active service as a result of exposure 
to Agent Orange if it is manifest to a degree of 10 percent 
at any time after which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a) (6) (ii).  

In this case the veteran maintains that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus during active service.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307 (a) (6) (iii).  

The RO has obtained a copy of the veteran's discharge papers, 
DD 214, which reveal that the veteran served as an Aircraft 
Electric Repairman; he was assigned temporarily to Thailand 
in September 1969.  There is no evidence which shows that 
veteran actually visited or made any trips into Vietnam or 
the waters offshore.  He was not awarded the Vietnam Service 
Medal.  Records from the National Personnel Records Center 
(NPRC) indicate that the veteran had no Vietnam service.  
While the evidence of record shows that the veteran currently 
has medical diagnoses of type 2 diabetes mellitus, the Board 
finds that the veteran has not met the regulatory presumption 
of active service in the Republic of Vietnam during the 
Vietnam era.  Therefore he is not presumed to have been 
exposed to Agent Orange during service.  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The record also presents no other basis upon which to 
establish entitlement to service connection for diabetes 
mellitus.  Significantly, there is no evidence verifying that 
the veteran was exposed to AO during his service in Thailand.  
The service medical records are completely negative for 
findings or diagnoses of any diabetes mellitus, and there is 
no medical evidence that any such disease was manifested 
during the first post-service year.  The veteran is not 
presumed to have been exposed to Agent Orange during service 
and there is no evidence documenting any such exposure.  
Moreover, there is nothing in the veteran's service medical 
records which indicates that diabetes mellitus was manifested 
or diagnosed during his active service.  There is also no 
evidence that diabetes mellitus manifested to a compensable 
degree within one year of the veteran's separation date from 
active service.  Hence, diabetes mellitus was not shown in or 
shortly after service.  In fact, the first objective evidence 
of DM was that noted historically to have had its onset in 
1997, some 27 years following separation from service.  

The Board also emphasizes that the available post-service 
private and VA records contain no competent evidence or 
opinion linking the veteran's diabetes mellitus to any 
incident of his service, including claimed AO exposure.  The 
Board has also considered the veteran's assertions in 
connection with the current claim.  However, as a layman 
without the appropriate medical training and expertise, he 
simply is not competent to render a probative opinion on a 
medical matter-such as whether a medical relationship exists 
between his diabetes mellitus and any incident of his 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Competent evidence, and not mere 
assertions, is needed to support his claim.  There is no 
competent evidence which links the veteran's current diabetes 
mellitus to his active service.  Accordingly, service 
connection for diabetes mellitus, type 2, is not warranted.  

Under these circumstances, the Board concludes that the claim 
for service connection for diabetes mellitus, to include as 
due to AO exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Consequently, the benefits sought on 
appeal are denied.  


VI.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The appeal involves the veteran's claim that the severity of 
his service-connected bilateral hearing loss warrants a 
higher disability rating.  The veteran's service-connected 
hearing loss has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VI. 38 
C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment. Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment form 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service- 
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

Based on the December 2000 VA examination report, under Table 
VI contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to Level 
I in the right ear and Level III in the left ear.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable schedular rating.  

Additionally, the veteran's most recent VA examination in 
March 2006 shows a right ear puretone decibel loss of 49 with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 71 with speech recognition of 84 
percent.  These findings are consistent with Level III 
hearing in the left ear.  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2006).  A review of the 
audiometric examinations of record would support a finding of 
a noncompensable evaluation.  

According to Table VIa, which is based on a puretone 
threshold average, the veteran's left ear hearing loss is 
assigned a Roman numeral of VI for hearing acuity. So Table 
VIa is more beneficial to him than Table VI.  Section 4.86(b) 
then requires that the Roman numeral be elevated to the next 
higher Roman numeral.  So a Roman numeral of VII would 
ultimately be assigned for the purpose of evaluating his left 
ear hearing loss under DC 6100 (Table VII).  However, even 
when considering the exceptional pattern of hearing 
impairment in his left ear, a level I hearing acuity in the 
right ear and a level VII in the left ear is still equivalent 
to a noncompensable or 0 percent disability rating under DC 
6100. 38 C.F.R. § 4.85, Table VII (2006).  

The Board notes that the veteran's assertions that his 
hearing has deteriorated are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, as noted above, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4 
Diagnostic Code 6100.  Accordingly, the noncompensable 
disability evaluation presently assigned accurately reflects 
the degree of the veteran's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§ 4.85, Diagnostic Code 6100.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his left ear hearing loss has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (2).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


VII.  Entitlement to a higher evaluation for chronic 
lumbosacral strain.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2006).  

On December 6, 2006, the veteran submitted a VA Form 21- 4138 
wherein he stated that he wished to withdraw the appeal for a 
higher evaluation for his lumbosacral spine disorder.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to an increased rating for 
chronic lumbosacral strain superimposed on bilateral 
spondylolysis at L5, and lumbosacral disc abnormalities.  
Hence, there remains no allegation of errors of fact or law 
for appellate consideration on that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for an increased rating for chronic lumbosacral 
strain superimposed on bilateral spondylolysis at L5, and 
lumbosacral disc abnormalities; as such, that issue is 
dismissed.  


ORDER

The application to reopen a claim for service connection for 
otitis media is denied.  

Service connection for diabetes mellitus, Type II, is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss disability is denied.  

The claim of entitlement to a rating in excess of 60 percent 
for chronic lumbar strain syndrome with bilateral 
spondylolysis at L5, and lumbosacral disc abnormalities with 
erectile dysfunction, sensory symptoms of bilateral lower 
extremities, is dismissed.  


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


